UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YUAJIAN LIN, et al.,

                               Plaintiffs,
                       -against-                             15cv09507 (DF)

 LA VIE EN SCHEZUAN RESTAURANT                               ORDER
 CORP., et al.

                               Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

       On March 6, 2020, this Court issued an Order To Show Cause why a default judgment

should not be entered against defendant Zhong Qing Wang (“Wang”), in favor of plaintiffs

Yuajian Lin and Yu Huang (collectively, “Plaintiffs”), for damages under the Fair Labor

Standards Act and the New York Labor Law. (Dkt. 127.) In that Order, the Court gave Wang

until March 27, 2020 to respond and stated that, if Wang did not respond by that date, then the

Court would enter a default judgment against him. (Id., at 5.) As of this date, Wang has not

responded to the Court’s Order, despite Plaintiffs’ reported attempts to contact him. (See

Dkts. 130, 131.)

       Nonetheless, the Court finds that, in light of the COVID-19 outbreak, which may affected

Wang’s ability to respond in a timely manner, it would be unjust to enter a default judgment

against Wang at this time. Instead, it is hereby ORDERED as follows:

       1.      The Order To Show Cause (Dkt. 127) is modified so as to extend Wang’s

deadline to respond until April 30, 2020.
       2.      If Wang does not respond to the Order To Show Cause by April 30, 2020, then

the Court will proceed to grant Plaintiffs’ motion for a default judgment against him, as to the

claims specified in that Order. (See id., at 4.)

       3.      Plaintiffs’ counsel is directed to serve a copy of this Order on Wang, by mail, at

the address identified in Plaintiffs’ March 25, 2020 letter to the Court (see Dkt. 131), and to file

proof of such service.

Dated: New York, New York
       March 30, 2020

                                                       SO ORDERED


                                                       ______________________________
                                                       DEBRA FREEMAN
                                                       United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                   2
